Case: 13-30650      Document: 00512653983         Page: 1    Date Filed: 06/05/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                      No. 13-30650                              FILED
                                                                             June 5, 2014
                                                                           Lyle W. Cayce
ANNA M. LEWIS; LATANYA C. LEWIS,                                                Clerk

                                                 Plaintiffs – Appellants
v.

LOUISIANA DEPARTMENT OF TRANSPORTATION AND
DEVELOPMENT; LOUISIANA STATE,

                                                 Defendants – Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CV-4600


Before KING, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.